DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 – 6, 9, 12, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cencer (U.S. Patent Application Publication Number 2016/0039432).
As to claim 1, Cencer teaches a method comprising: removing a first deck of a plurality of decks from an autorack (figures 4, 6, and 7, element 10 being the ‘autorack,’ elements 18 and 20 being the ‘plurality of decks,’ and element 18 being the ‘first deck’; pages 4 and 6, paragraph 62 and either embodiment of paragraphs 79 and 81), each deck of the plurality of decks comprising a driving surface (figures 4, 6, and 7, top surface of elements 18 and 20 being the ‘driving surface’); removing a second deck of the plurality of decks from the autorack (figures 4, 6, and 7, element 20 being the ‘second deck’; page 6, either embodiment of paragraphs 79 and 81); coupling a cross-brace assembly to two or more of a plurality of posts of the autorack (figure 4, elements 16 being the ‘plurality of posts’ and either of figure 13, element 84 or figure 17, element 68 being the ‘cross-brace assembly; pages 4, 6, and 7 paragraphs 62, 96, and 84), the cross-brace assembly extending longitudinally from a first post of the plurality of posts to a second post of the plurality of posts (figure 4, one of elements 16 being the ‘first post’ and another one of element 16 being the ‘second post’ and either of figure 13, element 84 or figure 17, element 68; pages 6 and 7, paragraphs 84 and 97), the first and second posts located on a same side of the autorack (figure 4, elements 16), wherein the cross-brace assembly is coupled to the two or more of the plurality of posts at a location above an existing brace bay of the autorack (figure 4, element 12 being the ‘brace bay’; page 4, paragraph 62); and coupling the second deck of the plurality of decks to the autorack at a location above the cross-brace assembly (figures 4, 6, and 7, element 20; page 6, either of embodiments of paragraphs 79 and 81).
As to claim 4, Cencer further teaches that coupling the cross-brace assembly to the two or more of the plurality of posts comprises: coupling one brace of the cross-brace assembly to the first post of the plurality of posts (either of figure 13, element 84 or figure 17, element 68 being the ‘one brace’; pages 6 and 7, paragraphs 84 and 97).
As to claim 5, Cencer further teaches that coupling the cross-brace assembly to the two or more of the plurality of posts comprises: coupling a first bolting plate of the cross-brace assembly to the first post of the plurality of posts at a location above the existing brace bay of the autorack (figure 17, element 70 being the ‘first bolting plate’; page 6, paragraph 84); coupling a second bolting plate of the cross-brace assembly to the first post of the plurality of posts at a location above the first bolting plate (figure 18, element 72 being the ‘second bolting plate’; page 6, paragraph 86). Examiner notes that Cencer teaches that the second bolting plate is coupled to the first post via a ‘rail or track’ of the cross-brace assembly (figure 18, elements 72, 16, and 68; page 6, paragraph 86). Cencer further teaches coupling a third bolting plate of the cross-brace assembly to the second post of the plurality of posts at a location above the existing brace bay of the autorack (figure 17, element 70 being the ‘third bolting plate’; page 6, paragraph 84); and coupling a fourth bolting plate of the cross-brace assembly to the second post of the plurality of posts at a location above the third bolting plate (figure 18, element 72 being the ‘fourth bolting plate’; page 6, paragraph 86). Examiner notes that Cencer teaches that the fourth bolting plate is coupled to the second post via a ‘rail or track’ of the cross-brace assembly (figure 18, elements 72, 16, and 68; page 6, paragraph 86).
As to claim 6, Cencer teaches coupling a first end of a first brace of the cross-brace assembly to the first bolting plate (figure 17, element 68 being the ‘first brace’ and element 70; page 6, paragraph 84); coupling a second end of the first brace to the fourth bolting plate (figure 18, elements 68 and 72; page 6, paragraph 86); coupling a first end of a second brace of the cross-brace assembly to the second bolting plate (figure 18, bolt coupling elements 72 and 68 together being the ‘second brace’ and element 72; page 6, paragraph 86); and coupling a second end of the second brace to the third bolting plate (figure 18, bolt and element 70; page 6, paragraph 86). Examiner notes that the second brace is coupled to the third bolting plate via the first brace (figure 18, elements 72, bolt, 68, and 70).
As to claim 9, Cencer further teaches removing an existing door structure from the autorack (figure 13, element 50 being the ‘door structure’; pages 6 and 7, paragraphs 79 and 96); and coupling a seal-safe radial door structure to at least one end of the autorack (page 7, paragraph 97)
As to claim 12, Cencer teaches that the autorack is an existing autorack (figure 4, element 10; page 4, paragraph 62).
As to claim 23, Cencer teaches that the first deck of the plurality of decks extends longitudinally from the first post of the plurality of posts to the second post of the plurality of posts, the first and second posts located on a first side of the autorack (figures 4, 6, and 7, elements 18 and 16); the first deck of the plurality of decks extends laterally from the first post of the plurality of posts to a third post of the plurality of posts, the first post located on the first side and the third post located on a second side of the autorack, the second side opposite the first side (figures 4, 6, and 7, elements 18 and 16); the second deck of the plurality of decks extends longitudinally from the first post of the plurality of posts to the second post of the plurality of posts, the first and second posts located on the first side of the autorack (figures 4, 6, and 7, elements 20 and 16); the second deck of the plurality of decks extends laterally from the first post of the plurality of posts to the third post of the plurality of posts, the first post located on the first side and the third post located on the second side of the autorack, the second side opposite the first side (figures 4, 6, and 7, elements 20 and 16).
As to claim 24, Cencer teaches that a plurality of tire guides are coupled to the driving surface of each of the plurality of decks figures 6 and 7, elements 26 being the ‘tire guides’; page 4, paragraph 63).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cencer as applied to claim 10 above, and further in view of Lewin (U.S. Patent Number 6,283,040, cited in IDS).
As to claim 10, Cencer further teaches removing a roof section from the autorack (figures 4 and 13, element 50 being the ‘roof section’; pages 6 and 7, paragraphs 79 and 96); and coupling the roof section to the autorack (figure 13, element 50; pages 6 and 7, paragraphs 79 and 96). However, Cencer does not teach increasing a height of the posts or side screens of the autorack. Lewin teaches a method, comprising: increasing a height of a plurality of posts of an autorack and increasing a height of a plurality of side screens of an autorack (figure 3, elements 29 being the ‘plurality of posts’ and ‘plurality of side screens’; column 6, lines 33 – 44). It would have been obvious to one skilled in the art to replace the posts and side screens of Cencer with the posts and side screens of Lewin, and to raise the posts and the side screens, as taught by Lewin, so as to provide the benefit of allowing taller automobiles inside the autorack.
Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 8 – 13, that Cencer does not teach a plurality of decks, wherein each deck of the plurality of decks comprises a driving surface. Examiner notes that he has reinterpreted Cencer such that elements 18 and 20 are the ‘plurality of decks.’ Cencer expressly teaches that elements 18 and 20 comprise a ‘driving surface’ (figures 4, 6, and 7, top surface of elements 18 and 20 being the ‘driving surface’; page 4, paragraph 39).
Applicant next generally alleges, on page 13, that the cited prior art does not teach the limitations of claim 10. Examiner refers to the rejection of claim 10 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726